DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDS filed 9/28/20 has been considered and placed of record.  The initialed copy is attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant inadvertently amended the claim to depend on cancelled claim 9.  For the purpose of examination, the Examiner assumes the claim is depending on claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schadow (US 2017/0244262).
	Re claim 1, the reference discloses a storage system for smart clothing items 14a wherein each clothing item (i.e. helmet 30a, gloves 32a) has a sensor (para 38, line 12; para 39, line 12) having a cavity (fig 1; locker compartment), a charging interface 16a delivers electromagnetic field into the cavity to charge the plurality of sensors , a 
	Re claim 2, processor configured to ensure the sensors are charged and data are downloaded from sensors (para 46).
	Re claim 3, downloaded data are sent wirelessly through the enclosure (para 15).
	Re claim 6, a second wireless communication for connecting with the network (para 15; ‘at least one communication’).
	Re claim 21, the enclosure as a hook to hang items of clothing.  Fig 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 7, 8, 11-14, 16, 17, 20 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Schadow (US 2017/0244262).

Re claim 5, the reference is silent on the specific of networking accounts.  However having individual accounts ensure the data is unique to a specific transmitter.  It would have been obvious to have paired the sensors to their unique accounts for the purpose of network communication.
Re claims 7, 22 and 25, the reference does not address the identification of a MAC address of the sensors.  In networking, a MAC address is a unique number assigned to each device.  It would have been obvious to have each sensor a MAC address for identification over the network.
	Re claim 8, the reference is silent on the memory of the processor.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have non-volatile memory stored in the processor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
	Re claims 11 and 12, the reference discloses the remote system is accessed via a network (i.e. mobile device; para 15).  However the reference is silent on the specific of networking accounts.  However having individual accounts ensure the data is unique 
	 Re claims 13, 14 and 16, the reference does not disclose the cavity is shaped to inhibit RF energy leakage by having conductive foils and mesh.  Having the wireless charger inhibits RF energy leakage would be a safety issue.  It would have been obvious to have designed the cavity electromagnetic energy leak-proof would be a safety issue and having it made with laminated foils and mesh would have been obvious to one of ordinary skill in the art since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
	Re claim 17, the reference obvious does not disclose the enclosure being collapsible.  However having the enclosure collapsible would have been obvious so it can be moved easily from one location to another location or put in storage when not in use.
	Re claims 20 and 23, the reference does not disclose whether the sensors being charged above a threshold and may instructed the sensors to go to sleep.  Having such a safety measure as preventing the sensors from charging above a preset threshold would prevent damage to the sensors and the clothing.  It would have been obvious to have instructed the sensors to halt receiving charge and entering sleep mode to prevent damage to the clothes and the built-in sensors.



Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087